The prisoner was legally and properly convicted of the crime of murder in the Albany Oyer and Terminer, and sentenced by that court to be executed at a specified time, within eight weeks from the time of her sentence, without the intervention of any irregularity or error. But by reason of the passage of chapter 410 of the Laws of 1860, this court reversed her conviction and granted her a new trial. (22 N.Y., 95.) On her retrial she pleaded her first trial and her conviction then had in bar of her further prosecution for the same offence. I am of the opinion such plea was valid. She is protected from further prosecution for the same offence, by the Constitution of this State and of the United States. The former declares that no person shall be subject twice to be put in jeopardy for the same offence. (Con., Art. 1, § 6.) The latter, "nor shall any person be subject for the same offence to be twice put in jeopardy of life or limb." (Art. 5, Am'd, Con. U.S.) For these reasons I shall vote to reverse the judgment of the Supreme Court and affirm that of the Oyer and Terminer, and for the unconditional discharge of the prisoner.
All the judges concurring,
Judgment ordered accordingly. *Page 190